Citation Nr: 1118018	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim sought.

In August 2010, the Veteran and her friend testified before the undersigned Acting Veterans Law Judge at a Board video-conference hearing.  A copy of the transcript is of record.

In August 2010, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that in November 2010, the Veteran granted a power-of-attorney in favor of Paralyzed Veterans of America, Inc. with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on her behalf.  The Board recognizes the appointment of representation.

The issues of (1) whether a March 5, 2003 rating decision, denying service connection for posttraumatic stress disorder (PTSD), contains clear and unmistakable error (CUE); and (2) whether an October 6, 2008 rating decision, severing service connection for multiple sclerosis and paresis of the right and left upper and lower extremities, contains CUE, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further development on the TDIU claim on appeal is warranted.

In his brief, the Veteran's representative raised the issues of (1) whether a March 5, 2003 rating decision, denying service connection for PTSD, contains CUE; and (2) whether an October 6, 2008 rating decision, severing service connection for multiple sclerosis and paresis of the right and left upper and lower extremities, contains CUE.  These issues have not yet been adjudicated by the RO.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Regarding the Veteran's claim for a TDIU, the Veteran's sole service-connected disability is bilateral flatfoot, for which she has a noncompensable rating.  As found by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because she does not have a single disability rated 60 percent.  See 38 C.F.R. § 4.16(a) (2010).  However, because the CUE claims raised by the Veteran's representative could, in turn, result in eligibility for consideration of a TDIU on a schedular basis, the Board finds that the TDIU claim is inextricably intertwined with the pending CUE claims, and that these latter claims should be considered first.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, an October 2008 mental health note reflects that the Veteran planned to file for disability benefits from the Social Security Administration (SSA).  Unfortunately, any medical documents considered by the SSA have not been associated with the claims file.  As these records might contain evidence relevant to the Veteran's claim, further development is required.  SSA records must be obtained before a decision on the TDIU claim can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  Similarly, outstanding VA medical records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Providence, Rhode Island VA Medical Center all outstanding records of evaluation and treatment of the Veteran, since March 15, 2010.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the veteran should be accorded the opportunity to furnish such records directly to SSA.  

3.  After completion of 1 and 2 above, adjudicate the claims of (1) whether a March 5, 2003 rating decision, denying service connection for PTSD, contains CUE; and (2) whether an October 6, 2008 rating decision, severing service connection for multiple sclerosis and paresis of the right and left upper and lower extremities, contains CUE.  The Veteran and her representative are hereby reminded that appellate consideration of the CUE claims may be obtained only if a timely appeal is perfected to the issue(s).

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notice and development deemed warranted, readjudicate the TDIU claim, to include consideration of referral for an extraschedular rating pursuant to the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


